Harris v Campbell (2017 NY Slip Op 08111)





Harris v Campbell


2017 NY Slip Op 08111


Decided on November 17, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 17, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, DEJOSEPH, NEMOYER, AND WINSLOW, JJ.


1053 CA 16-01523

[*1]MONICA HARRIS AND DEMAR HARRIS, PLAINTIFFS-APPELLANTS,
vEVAN CAMPBELL, DEFENDANT-RESPONDENT. (APPEAL NO. 2.) 


RAMOS & RAMOS, BUFFALO (JOSHUA I. RAMOS OF COUNSEL), FOR PLAINTIFFS-APPELLANTS. 
KENNEY SHELTON LIPTAK NOWAK LLP, BUFFALO (AARON M. ADOFF OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered November 20, 2015. The order denied the motion of plaintiffs to preclude certain evidence at trial. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Hughes v Nussbaumer, Clarke & Velzy , 140 AD2d 988, 988 [4th Dept 1988]; Chase Manhattan Bank, N.A. v Roberts & Roberts , 63 AD2d 566, 567 [1st Dept 1978]; see also  CPLR 5501 [a] [1]).
Entered: November 17, 2017
Mark W. Bennett
Clerk of the Court